Citation Nr: 0838274	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-27 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for progressive 
polyradiculopathy and peripheral neuropathy, including as a 
result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
is from May and September 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In July 2004, the RO notified the veteran that his January 
2004 extension request had been denied because he had not 
perfected his appeal before the February 2004 deadline.  
However, after separately appealing that decision, the Board 
determined the RO had improperly denied his requested 
extension of the deadline to file his substantive appeal (VA 
Form 9).  So the appeal resumed on the underlying issue of 
whether he is entitled to service connection.

And in support of his claim for service connection, the 
veteran and his wife testified at a hearing at the RO in 
August 2008 before the undersigned Veterans Law Judge of the 
Board - also commonly referred to as a Travel Board hearing.  
During the hearing the veteran submitted additional evidence 
and waived his right to have the RO initially consider it.  
38 C.F.R. § 20.800, 20.1304(c) (2008).

In this decision the Board is denying the veteran's claim for 
presumptive service connection for polyradiculopathy and 
peripheral neuropathy.  However, the Board is temporarily 
deferring consideration of whether these conditions were 
directly incurred in service pending further development on 
remand by the Appeals Management Center (AMC).




FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era, so 
it is presumed he was exposed to Agent Orange while there.

2.  But he has never had acute or subacute peripheral 
neuropathy of his upper or lower extremities, much less that 
began during service and resolved within two years of his 
last exposure to Agent Orange in Vietnam.

3.  There also was no objective clinical indication of 
peripheral neuropathy, in general, to a compensable degree of 
at least 10-percent disabling within one year after his 
military service ended.


CONCLUSION OF LAW

The veteran's current polyradiculopathy and peripheral 
neuropathy may not be presumed to have been incurred in 
service, including from exposure to Agent Orange.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in August 2001, January 2002 and July 2007 
(1) informed the veteran of the information and evidence not 
of record that was necessary to substantiate his claim; 
(2) informed him of the information and evidence that VA 
would obtain and assist him in obtaining; and (3) informed 
him of the information and evidence he was expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
sent the veteran a Dingess letter in March 2006, and the RO 
has since gone back and readjudicated his claim in the 
December 2007 and January 2008 supplemental statements of the 
case (SSOCs), including considering any additional evidence 
received in response to that additional notice.  This is 
important to point out because the Federal Circuit Court 
recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 
(Fed. Cir. September 17, 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

So even if arguably there is any deficiency in the notice to 
the veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).



If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  He has been represented 
throughout this appeal by a service organization, Vietnam 
Veterans of America (VVA), which presumably is knowledgeable 
of the requirements for establishing his entitlement to 
service connection.  The VVA also is presumably aware of the 
downstream disability rating and effective date elements of 
his claim.  And, indeed, the arguments made during the recent 
August 2008 Travel Board hearing show actual knowledge of the 
type evidence needed to support the claim.

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran a 
compensation examination to determine the etiology of his 
polyradiculopathy and peripheral neuropathy.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Accordingly, the 
Board finds that no further assistance is needed to meet the 
requirements of the VCAA or Court.

II.  Whether the Veteran is Entitled to Presumptive Service 
Connection for Polyradiculopathy and Peripheral Neuropathy, 
Including as a Result of Agent Orange Exposure

The veteran claims that his polyradiculopathy and peripheral 
neuropathy of the upper and lower extremities is a result of 
exposure to herbicides (Agent Orange) during his tour in 
Vietnam.  As indicated earlier, this decision only considers 
whether he is entitled to presumptive service connection.  
And for reasons and bases that will be discussed, he 
unfortunately is not.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Organic diseases of the nervous system will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10-percent disabling within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Other disorders diagnosed after discharge may still be 
service connected if all the evidence, including relevant 
service records, establishes the disorder was incurred in 
service. 38 C.F.R. § 3.303(d).

The first and perhaps most fundamental requirement for any 
service-connection claim is there must be competent evidence 
of the existence of the currently claimed disability.  In the 
absence of proof of the currently claimed disability, there 
can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).  The veteran was 
diagnosed with peripheral neuropathy in October 2000, so 
there is no disputing he has this claimed condition.  Rather, 
the determinative issue is whether his peripheral neuropathy 
may be presumptively related to his military service.  
And it is in this critical respect that his claim fails.



As mentioned, the veteran claims that his peripheral 
neuropathy is presumptively due to exposure to herbicides 
during his tour in Vietnam.  Diseases associated with 
exposure to certain herbicide agents used in support of 
military operations in the Republic of Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The following diseases are associated with herbicide exposure 
for the purposes of the presumption:  chloracne or other 
acneform disease consistent with chloracne, Type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

VA regulations state that, for the purposes of 38 C.F.R. § 
3.309(e), the term "acute and subacute peripheral neuropathy" 
means "transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  38 C.F.R. § 
3.309(e), Note 2.  For the presumption to apply, the 
veteran's peripheral neuropathy must have become manifest to 
a degree of 10 percent or more within a year after the last 
date the veteran was exposed to an herbicide agent during 
military service.  38 C.F.R. § 3.307(a)(6)(ii).

This presumption does not apply to the veteran, however, 
because he does not have the specific type of peripheral 
neuropathy mentioned - acute and subacute.  His peripheral 
neuropathy also has not resolved within 2 years of his last 
exposure to Agent Orange in Vietnam (keeping in mind that, 
since he served in Vietnam during the Vietnam era - meaning 
between January 9, 1962, and May 7, 1975, it is presumed he 
was exposed to Agent Orange while there).  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  As already explained, 
he has been treated for peripheral neuropathy since at least 
October 2000, and possibly as early as October 1971, and it 
has not resolved.



There is a November 2007 opinion of record from Dr. D.R., a 
private physician.  Dr. D.R. stated that, upon a review of 
the veteran's past medical records from the early 1970s, he 
was complaining of neuropathy-type symptoms beginning in 
October 1971 when he complained of hyperventilation and 
dysphagia.  So despite the fact that these records do not 
show a diagnosis of peripheral neuropathy, Dr. D.R. concludes 
the veteran was experiencing the type symptoms that were 
suggestive of this diagnosis.  But the Agent Orange 
regulatory presumption still does not apply because the 
peripheral neuropathy, even were the Board to assume for the 
sake of argument that the veteran had it October 1971, did 
not resolve within two years of its onset.  And October 1971, 
assuming that as the initial date of manifestation of the 
peripheral neuropathy, also was beyond the 
one-year presumptive period to otherwise warrant presumptive 
service connection for an organic disease of the nervous 
system, because the presumptive period expired in April 1971 
(i.e., one year after the veteran's last day of military 
service in April 1970).

Moreover, a VA examination in February 2002 diagnosed 
polyradiculopathy of unknown etiology.  And although the 
examiner indicated the condition's relationship to Agent 
Orange exposure cannot be excluded in view of the fact that 
many other causes have been excluded, this only leaves open 
the possibility of the veteran establishing a direct (versus 
presumptive) connection between his peripheral neuropathy and 
presumed Agent Orange exposure.  That is to say, 
if the claimed disease is not one of the presumptive diseases 
listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide 
is presumed or proven by the evidence, as is the case here, 
the veteran may establish service connection for the disease 
by (1) showing that the disease actually occurred in service; 
or (2) at least theoretically, by submitting medical evidence 
of a nexus (i.e., link) between the disease and his exposure 
to herbicides during military service.  Combee, 34 F.3d 1043-
1044.  The Court has specifically held that the provisions 
set forth in Combee, which instead concerned exposure to 
radiation, are nonetheless equally applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 
12 Vet. App. 164, 167 (1999).  To the extent the veteran is 
trying to show this direct causation, this will be addressed 
on remand.

However, the preponderance of the evidence is against 
granting the veteran's claim for service connection on a 
presumptive basis, in turn meaning the 
benefit-of-the-doubt doctrine does not apply and the Board 
must deny his presumptive claim.  38 C.F.R. § 3.102.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim of entitlement to service connection for 
progressive polyradiculopathy and peripheral neuropathy, on a 
presumptive basis, including as a result of exposure to Agent 
Orange is denied.


REMAND

The veteran's service medical records (SMRs) make no 
reference to any complaints, treatment or diagnosis of 
polyradiculopathy or peripheral neuropathy.

And Dr. D.R.'s November 2007 opinion notwithstanding, even 
were the Board to accept that the veteran was experiencing 
symptoms of peripheral neuropathy (namely, hyperventilation 
and dysphagia) in October 1971, that still was beyond the 
one-year presumptive period following the conclusion of his 
military service in April 1970 to effectively presume he had 
peripheral neuropathy while in service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The one-year 
presumptive period expired in April 1971.

However, the fact remains that the November 2002 VA 
compensation examiner was unable to rule out the veteran's 
presumed exposure to Agent Orange in Vietnam as the cause of 
his peripheral neuropathy, since all other possible causes 
had been excluded.  In addition, the veteran has submitted 
numerous lay statements from his wife, mother-in-law, father-
in-law, brothers, and a friend noting that he had hand 
spasms, skin rashes, and difficulty with his throat after 
returning from Vietnam.  


The veteran and the others are competent to report symptoms 
they personally witnessed, as that is capable of lay 
observation.  But they are incapable of determining whether 
his peripheral neuropathy is attributable to his exposure to 
Agent Orange in Vietnam since that is a medical, not lay, 
determination.  38 C.F.R. § 3.159(a)(2); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

Therefore, since the November 2002 VA compensation examiner 
left open this possibility and Dr. D.R. did not comment 
specifically on whether the veteran's peripheral neuropathy 
is indeed the result of exposure to Agent Orange in Vietnam, 
the Board must have the veteran reexamined for another 
medical nexus opinion concerning this.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
and 38 C.F.R. § 3.159(c)(4).  

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for another VA 
compensation examination to obtain a 
medical nexus opinion indicating whether 
it is at least as likely as not his 
peripheral neuropathy is the result of his 
presumed exposure to Agent Orange in 
Vietnam.  In making this necessary 
determination, it is critically important 
that the designated examiner consider the 
November 2007 statement from Dr. D.R. and 
the report of the prior November 2002 
VA C&P examination.

Inform the designated examiner that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it. The 
examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable.  The examiner should also 
conduct all necessary diagnostic testing 
and evaluation.

2.  Then readjudicate the claim for service 
connection for peripheral neuropathy of the 
upper and lower extremities in light of 
this and any other additional evidence, on 
the sole remaining premise of direct 
causation (not presumptive).  If this claim 
is not granted to the veteran's 
satisfaction, send him an SSOC and give him 
time to respond to it before returning the 
file to the Board for further appellate 
consideration of this remaining portion of 
the claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


